Exhibit 10.8

 

* Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as
amended.

SUBSTRATE SUPPLY AND COOPERATION AGREEMENT

This Substrate Supply and Cooperation Agreement (this “Agreement”) is made
effective as of the 13th day of July, 2006, between Microgy, Inc., a Colorado
corporation with offices at One Cate Street, 4th Floor, Portsmouth NH, 03801 USA
(“Microgy”) and Liquid Environmental Solutions Corporation, a Delaware
corporation with offices at 12626 High Bluff Drive, Suite 240, San Diego, CA
92130 (“LESC”). Microgy and LESC may be referred to herein each as a “Party” and
collectively as the “Parties”.

RECITALS

A. Microgy develops, constructs, owns and operates anaerobic digester biogas
production facilities (each, a “Biogas Facility”) that utilize manure and other
organic waste streams for the production of biogas.

B. The addition of suitable organic waste streams as substrate in the digestion
process employed by the Biogas Facilities can enhance biogas production.

C. Microgy seeks to arrange for the consistent and cost-effective supply,
handling and delivery of suitable substrates, in such quantities as is required
for the start-up and operation of its Biogas Facilities.

D. LESC, through its affiliates, collects, treats and disposes of non-hazardous
liquid waste streams, some of which may be suitable substrates for use in
Microgy’s Biogas Facilities.

E. LESC seeks to lower the cost of operations of its affiliates, including waste
processing costs, disposal fees, transportation costs, as well as gain access
for its affiliates to additional customer markets by expanding its waste
disposal options.

F. LESC is committed to protecting the environment and seeks ways to convert
non-hazardous liquid waste streams into alternative energy sources, as opposed
to more traditional methods of processing and disposal.

G. The Parties believe that cooperation between them regarding the supply,
handling and delivery of substrates could generate significant economic and
market benefits for each of them.

H. The Parties further believe that cooperation between them with respect to
financing arrangements and business development opportunities will be to their
mutual benefit.



--------------------------------------------------------------------------------

In consideration of the foregoing, and for other good and valuable
consideration, sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

1. Certain Defined Terms.

“Affiliate” means any person controlled by, controlling or under common control
with another person.

“Applicable Quantity” means the percentage of Substrate Requirements for a given
Biogas Facility set forth in the applicable Substrate Supply Plan.

“Applicable Term” means the period of twenty (20) years commencing on the
Operational Date of the Biogas Facility in question.

“Biogas Facility” has the meaning set forth in Recital A to this Agreement.

“Excluded Facility” means any Biogas Facility to be developed for the purpose of
providing a captive source of energy principally to a single customer, and which
is expected to be supplied with Substrate principally by that customer, such as
the proposed facilities under consideration between Microgy and Swift & Company.

“Fuel Surcharge” means a supplemental fee which LESC shall charge Microgy for
the delivery of Processed Grease to a Biogas Facility when the Retail On-Highway
Diesel Price for the applicable region of the United States, as published by the
Energy Information Administration
(http://tonto.eia.doe.gov/oog/info/wohdp/diesel_detail_report.asp), exceeds
[***********]. The supplemental fee for each load of at least five thousand
gallons of Processed Grease shall equal (a) the number of round-trip miles from
the LESC facility supplying the Processed Grease divided by 5 multiplied by
(b) the amount by which the Retail On-Highway Diesel Price for the applicable
region of the United States exceeds [***********].

“Gallo-Columbard Facility” means the Biogas Facility owned by Microgy and under
construction at Livingston, California.

“Grease Trap Waste” means fats, proteins, carbohydrates, inert solids and
wastewater collected from restaurant and food preparation facility grease traps.

“Huckabay Ridge Facility” means the Biogas Facility owned by Microgy and under
construction at Stephenville, Texas, which will be leased to and operated by
MST.

“Mission Facility” means the planned Biogas Facility to be owned by Microgy in
Hereford, Texas.

“MST” means MST Production, Ltd., a Texas limited partnership and an Affiliate
of Microgy, which leases and operates the Huckabay Ridge Facility.

“Operational Date” means the date on which a Biogas Facility will be ready to
accept Substrate from LESC.

 

2



--------------------------------------------------------------------------------

“Processed Grease” means waste grease that has been processed by LESC Affiliates
in accordance with mutually agreed processing requirements and is therefore
suitable for use as Substrate.

“Rio Leche Facility” means the planned Biogas Facility to be owned by Microgy in
Dublin, Texas.

“Substrates” means a variety of organic materials suitable for co-digestion in a
Biogas Facility, including but not limited to Grease Trap Waste and Processed
Grease.

“Substrate Requirements” means the volume of Substrate required for the
operation of a Biogas Facility from time to time.

“Substrate Supply Plan” means the plan developed by LESC for the supply of a
Biogas Facility, which plan indicates the sources, types, amounts and estimated
delivered costs of Substrate to be supplied to such Biogas Facility.

2. General Undertakings & Relationship of the Parties.

(a) This Agreement contemplates a strategic relationship between the Parties in
which the parties will cooperate closely with respect to identifying and
exploiting synergies between their respective businesses, with the goals of
securing the cost-effective supply of Substrate to Biogas Facilities (other than
Excluded Facilities) and of creating efficiencies or new business opportunities
for LESC. Notwithstanding the foregoing, neither Party is a partner, joint
venturer or Affiliate of the other party as a result of this Agreement. Each
Party is acting hereunder as an independent contractor and has no power or
authority to bind the other Party to any obligation or commitment, whether
written or oral.

(b) Microgy hereby grants to LESC a right of first offer to supply its existing
and future Biogas Facilities (other than Excluded Facilities). Microgy will
provide LESC with at least nine (9) months’ advance written notice of the
anticipated Operational Date of a Biogas Facility (a “New Facility Notice”).
Each New Facility Notice shall set forth in reasonable detail a description of
the proposed Biogas Facility, together with its estimated Substrate
Requirements, including amounts and types of Substrates and anticipated schedule
for such requirements. Within two (2) months following receipt of the New
Facility Notice, LESC will provide Microgy with a Substrate Supply Plan for the
proposed Biogas Facility. If the Applicable Quantity set forth in the Substrate
Supply Plan is 100% of the Substrate Requirements for Biogas Facility in
question, and the Substrate Supply Plan is otherwise reasonable, LESC will be
the exclusive supplier of Substrate to such Biogas Facility, and LESC shall
thereafter be obligated to supply, and Microgy will be obligated to accept, the
Substrate Requirements of the Biogas Facility in accordance with the Substrate
Supply Plan. In the event that the Applicable Quantity set forth in a Substrate
Supply Plan is less than 100% of the Substrate Requirements for the Biogas
Facility in question, Microgy may (i) reject such Substrate Supply Plan or
(ii) accept such Substrate Supply Plan by notifying LESC of such acceptance
within two (2) months of receiving the Substrate Supply Plan for such Biogas
Facility. In the event that Microgy accepts such Substrate Supply Plan, LESC
shall be required

 

3



--------------------------------------------------------------------------------

to supply to Microgy, and Microgy will be required to accept exclusively from
LESC, the Applicable Quantity at the applicable Biogas Facility in accordance
with the Substrate Supply Plan, and Microgy shall have the right to seek
alternative sources of Substrate for such Biogas Facility to up to the amount of
the difference between the Substrate Requirements for such Biogas Facility and
the Applicable Quantity.

(c) The parties hereby agree that LESC shall be the exclusive supplier of, and
LESC hereby commits to supply, 100% of the Substrate Requirements for the
Huckabay Ridge Facility, the Mission Facility, the Rio Leche Facility and the
Gallo-Columbard Facility. The parties agree to work together in good faith to
formulate a Substrate Supply Plan for each such facility.

(d) Within five (5) days of the Operational Date for a Biogas Facility, LESC
shall commence delivery of the Substrates to such Biogas Facility by its
Affiliates consistent with the accepted Substrate Supply Plan for such Biogas
Facility. Microgy shall provide adequate facilities to receive such material in
the amounts contemplated by the applicable Substrate Supply Plan.

(e) LESC shall deliver Processed Grease to the Biogas Facilities at
[**************] a Fuel
Surcharge[**********************************************************************************************].

(f) As Substrate sources (other than Processed Grease) are identified, the
Parties shall work together in good faith to determine whether to proceed with
the collection of materials and to negotiate in good faith a revenue and/or
cost-sharing structure with respect to the supply of such Substrates hereunder.

(g) Microgy and LESC shall coordinate their planning efforts with respect to
Substrate Requirements for future Biogas Facilities (other than Excluded
Facilities) and shall work together in good faith to permit LESC to meet the
Substrate Requirements for each such contemplated project.

(h) In the event that LESC (i) fails to supply the Applicable Quantity to a
Biogas Facility (after the expiration of any applicable cure periods hereunder)
or (ii) Microgy reasonably believes that LESC cannot supply the Applicable
Quantity to a Biogas Facility (or LESC fails to give Microgy reasonable
assurances of its ability to do so), LESC shall no longer be the exclusive
supplier of the Applicable Quantity to such Biogas Facility, and Microgy shall
be entitled to obtain Substrate from other sources, provided that, if LESC has
made good faith efforts to supply the Applicable Quantity, then Microgy will
work with LESC in good faith to assist LESC in identifying other sources of
Substrate in order to meet its supply obligations hereunder.

3. Permitting; New Grease Trap Processing Facilities.

(a) The Parties shall work together to determine the nature of any required
permits, and preferable methods for obtaining those permits, for the Biogas
Facilities to accept the various types of Substrates. LESC shall provide
reasonable permitting assistance, as requested by Microgy, on a consulting
basis, without charge, other than for reimbursement for its direct,
out-of-pocket costs of providing such assistance.

 

4



--------------------------------------------------------------------------------

(b) The Parties shall work together to explore co-location by LESC or its
affiliates of Grease Trap Waste processing facilities (to be owned and operated
by LESC or its affiliates) at Biogas Facilities. The Parties will work together
to determine whether the applicable rules and regulations of the environmental
regulatory authorities would otherwise require that Microgy or MST have a permit
in order to receive and process untreated Grease Trap Waste directly. The
co-location of any such Grease Trap Waste processing facility shall be subject
to the mutual agreement of LESC and Microgy or such Affiliate of Microgy as owns
or controls the Biogas Facility in question.

4. Quality of Substrate; Indemnification.

(a) Prior to acceptance of Substrates delivered by LESC or its Affiliates at a
Biogas Facility, Microgy, MST or the applicable Affiliate of Microgy, will test
the Substrates to determine whether the Substrates, as delivered, are suitable
for use in the Biogas Facility. If accepted, title to the Substrate will pass to
Microgy upon delivery and LESC and its Affiliates will have no further
responsibility or liability for the Substrate except as otherwise provided in
Section 4(b), below. LESC shall take reasonable steps to ensure that the
Substrates it delivers, or causes to be delivered, to the Biogas Facilities will
meet the pre-established suitability requirements for use in the Biogas
Facility. LESC or its Affiliate will make available to Microgy any manifesting
or other information necessary to determine the source of the Substrate, if the
Substrate is not Processed Grease. Without limiting the foregoing, LESC shall
provide Microgy with a description of the composition of the Substrate included
in each shipment, together with representative samples of such Substrate for
such testing as Microgy may reasonably deem necessary or appropriate.

(b) LESC shall indemnify Microgy and its Affiliates for any actual damage or
loss sustained by Microgy or the applicable Affiliate of Microgy as a result of
the failure of any shipment of Substrate to conform to the description or
samples provided due to LESC’s gross negligence or willful misconduct. Except in
the case of fraud, intentional misrepresentation, deliberate action or inaction
intended to cause damage or other tortious conduct, the forgoing indemnification
specifically excludes indirect, consequential, special, punitive or exemplary
damages or losses, including but not limited to, damages for loss of profits,
goodwill, or other intangible losses that may be incurred by Microgy or its
Affiliates.

5. Additional Areas of Cooperation.

(a) As appropriate, the Parties will collaborate with respect to the
identification, analysis and development of financing and business development
opportunities, taking into account the relationship of such opportunities to
their respective businesses and the synergies and efficiencies to be derived
from such collaboration.

(b) On an ongoing and regular basis, the Parties shall provide one another with
access to revenue, cost, contact and other relevant information concerning the
sources of Substrates

 

5



--------------------------------------------------------------------------------

(other than Processed Grease) in order to allow the ongoing implementation,
review and verification of the related cost-sharing or revenue-sharing
arrangements implemented pursuant to this Agreement.

6. Term and Termination.

(a) Term. Unless sooner terminated pursuant to Section 6(b), this Agreement
shall be in effect for an initial term of ten (10) years commencing on the date
hereof, and shall automatically renew for successive five (5) year renewal
periods. Notwithstanding the foregoing, the rights and obligations of the
parties to supply and accept Substrate at each Biogas Facility pursuant to this
Agreement shall continue, with respect to such Biogas Facility, for the
Applicable Term.

(b) Termination. This Agreement may be terminated as follows:

(i) By either Party in the event the other party materially breaches this
Agreement and such breach remains uncured for a period of thirty (30) days
following written notice of such breach by the non-breaching party (or, if the
nature of the breach means that it is not reasonably curable within thirty
(30) days, because the breaching party has not commenced curative activities),
provided however, that if any such breach relates only to a particular Biogas
Facility, then this Agreement may be terminated only with respect to such Biogas
Facility;

(ii) By either Party with twelve (12) months’ notice prior to the end of the
initial term or the end of any successive 5-year term thereafter; or

(iii) By the written agreement of both parties.

(c) Effect of Termination. Any termination of this Agreement pursuant to
Section 6(b)(i) shall be in addition to any other remedies the terminating party
may have, at law or in equity.

7. Representations and Warranties.

(a) Representations and Warranties of LESC. LESC represents and warrants to
Microgy that LESC has the right and authority to enter into this Agreement and
the other agreements contemplated hereby and to perform its obligations
hereunder and thereunder. The execution and delivery by LESC of this Agreement
and the agreements contemplated hereby, and the performance of its obligations
hereunder and thereunder, will not result in the breach, contravention or
violation of any other agreement or arrangement between LESC and any other
party. LESC will perform its obligations hereunder in compliance with all
applicable laws.

(b) Representations and Warranties of Microgy. Microgy represents and warrants
to LESC that Microgy has the right and authority to enter into this Agreement
and the other agreements contemplated hereby and to perform its obligations
hereunder and thereunder. The execution and delivery by Microgy of this
Agreement and the other agreements contemplated hereby, and the performance of
its obligations hereunder and thereunder, will not result in the

 

6



--------------------------------------------------------------------------------

breach, contravention or violation of any other agreement or arrangement between
Microgy and any other party. Microgy will perform its obligations hereunder in
compliance with all applicable laws.

8. Confidentiality.

(a) No party hereto will disclose any information which is confidential or
otherwise generally not available to the public (collectively, “Confidential
Information”) furnished to it pursuant to this Agreement without the prior
written consent of the disclosing party, other than to its directors, officers,
members, managers and employees, as well as those individual representatives,
lenders, counsel and affiliates and each of their respective individual
directors, officers, employees, representatives, lenders, counsel and
affiliates, if any, to whom each party desires to disclose such Confidential
Information for the purposes of this Agreement (those individuals who are
directly or indirectly furnished Confidential Information by a party are
collectively referred to herein as the “Representatives”), provided that the
receiving party advises its Representatives of the confidential nature of the
information and shall be responsible for such Representatives’ compliance with
the terms of this Agreement.

(b) A party may also disclose the Confidential Information as may be required or
appropriate (i) in response to any summons, subpoena, request of governmental or
regulatory authority, or otherwise, (ii) in connection with any litigation,
proceeding or arbitration to which a party or any of its Representatives may be
a party, or (iii) in order to comply with any applicable law, order, regulation,
ruling, regulatory action, review, or oversight, stock exchange rule, or
accounting disclosure rule or standard (hereafter, a “Required Disclosure”).

(c) Except for any Required Disclosure, without the prior written consent of the
other party, each party will not, and will direct its Representatives not to,
disclose to any person either the fact that the Confidential Information has
been made available to it, that it has inspected any portion of the Confidential
Information, the fact that this Agreement exists or other facts with respect to
this Agreement , including the status thereof.

(d) Except as otherwise provided herein, no party will use the Confidential
Information other than for the purpose of performing its obligations under this
Agreement. All Confidential Information will be returned to the other party
immediately upon such other party’s request and no copies shall be retained by
such party or its Representatives.

(e) Each party shall have the right to apply to a court to enjoin any breach of
this Section 8. Each of the parties hereby expressly waives (i) their right to
trial by jury in respect of any suit, action or proceeding relating to this
agreement and (ii) their right, if any, to claim or recover punitive or
exemplary damages in connection with any alleged or actual breach of this
Agreement.

(f) The term “Confidential Information” shall, with respect to the receiving
party, not include information (i) that is or may become generally available to
the public, (ii) that is known to the receiving party at the time of disclosure
or is thereafter acquired at any time from a source other than the disclosing
party that was not known to the receiving party to be prohibited from making
disclosure, or (iii) that is hereafter independently developed by the receiving
party.

 

7



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Operation of Biogas Facilities. Microgy, MST and any other Affiliate of
Microgy which owns or operates a Biogas Facility, retain the right, in their
sole discretion, to operate the Biogas Facilities as they see fit, including
controlling the addition of Substrate of such types and in such quantities as
may be determined by them.

(b) Notices. All notices hereunder must be in writing and shall be validly given
if sent via Certified Mail/Return Receipt Requested or by overnight courier,
addressed to a Party at its address set forth in the preamble to this Agreement
(or any other address that the party to be notified may have designated to the
sender by like notice).

(c) Integrated Agreement. This Agreement contains all of the agreements,
promises, and understandings between Microgy and LESC, and no prior written,
verbal or oral agreements, promises or understandings shall be binding upon
either Microgy or LESC in any dispute, or proceeding at law.

(d) Governing Law. This Agreement shall be interpreted, construed and regulated
by the laws of the State of Texas, regardless of that State’s conflict of laws
provisions.

(e) Third Party Beneficiaries. MST or any other Affiliate of Microgy that owns a
Biogas Facility shall be an intended third party beneficiary of the undertakings
set forth in this Agreement.

(f) Survivorship. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the parties hereto.

(g) Severability; Waiver. If any provision of this Agreement or portion thereof
is held to be unenforceable for any reason, such provision or portion thereof
will be interpreted to be only so broad as is enforceable. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. No failure on the part of any party to
exercise or delay in the exercise of any right hereunder shall be deemed a
waiver thereof or of any other right, nor shall any single or partial exercise
preclude any further or other exercise of such right or any other right.

(h) Counterparts; Facsimile Signatures. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement. This Agreement may be
executed by facsimile signatures.

(i) Assignment and Novation. Except as otherwise provided in this Section 9(i),
neither party may assign this Agreement, or any of its rights or obligations
hereunder, by merger, operation of law or otherwise, without the prior written
consent of the other party. In the event

 

8



--------------------------------------------------------------------------------

that LESC desires to sell, transfer or assign all or substantially all of its
business to another person, LESC shall, as a condition to such sale, transfer or
assignment, require that the successor entity assume and agree to be bound by,
in writing, all of the obligations of LESC under this Agreement. Either party
may assign any or all of its rights under this Agreement to any Affiliate
without the consent of the other party. In the event that there is any
assignment of rights and obligations hereunder to an Affiliate, the other party
hereby agrees that such assignment shall be deemed to be a novation of this
Agreement between such Affiliate and such other party, and the other party shall
look solely to such Affiliate for the performance of the assigning party’s
obligations hereunder and shall have no recourse to the assigning party for the
performance of the same. Each party hereby agrees to execute any and all
agreements, certificates or other documents that the other party may request in
order to effectuate and evidence the intent of this Section 9(i).

(j) Force Majeure. In the event that either party shall be delayed or hindered
in or prevented from the performance of any act required hereunder by reason of
strikes, lockouts, labor troubles, inability to procure materials (other than
LESC’s inability to procure Substrate), failure of power, restrictive
governmental laws, regulations, orders or decrees, riots, insurrection, war,
acts of God, inclement weather, or other reason beyond either party’s reasonable
control, then performance of such act shall be excused (and neither party shall
be liable for such excused performance) for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay.

(k) Conditions to the Parties’ Obligations.

(i) The obligations of each Party under this Agreement with respect to the
delivery and acceptance of Substrate are subject to the completion of
construction of the relevant Biogas Facility, the operational readiness of such
facility to accept and process Substrate, the Substrate processing limits of
each such facility, and the suitability of such materials for use as Substrate.

(ii) Neither party shall be obligated to undertake or perform any action under
this Agreement if such action would constitute a violation of applicable law.
Without limiting the foregoing, Microgy shall not be obligated to accept, and
LESC shall not be required to deliver, any Substrate if doing so would violate
any law, rule, regulation or permitting requirement.

(remainder of this page intentionally left blank – signature page follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto accept the terms of this Agreement as of
the date set forth above.

 

MICROGY, INC. By:  

/s/ Albert Morales

Name:   Albert Morales Title:   Executive Vice President, Environmental Power
Corporation LIQUID ENVIRONMENTAL SOLUTIONS CORPORATION By:  

/s/ Richard Lieb

Name:   Richard Lieb Title:   Executive Vice President and General Counsel

 

10



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

SUBSTRATE SUPPLY AND COOPERATION AGREEMENT

This First Amendment to Substrate Supply and Cooperation Agree vent (the
“Amendment”) is made and entered into this 3rd day of November, 2006, by and
between Microgy, Inc., a Colorado corporation with offices at One Cate Street,
4th Floor, Portsmouth, NH 03801 (“Microgy”) and Liquid Environmental Solutions
Corporation, a Delaware corporation with offices at 12626 High Bluff Drive,
Suite 240, San Diego, CA 92130 (“LESC”).

RECITALS

A. LESC and Microgy are parties to that certain Substrate Supply and Cooperation
Agreement dated July 13, 2006 (the “Agreement”).

B. LESC and Microgy wish to amend the Agreement to address the consequences of
Microgy becoming the holder of the permit for the Type 5 Facilities in Texas and
to address the early termination of the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, LESC and Microgy as follows:

1. Defined Terms. Defined terms used in this Amendment but not otherwise defined
herein will have the meanings given in the Agreement.

2. Amendment of Section 2.

Section 2 of the Agreement is hereby amended by adding a new subsection (i) as
follows:

(i) Microgy acknowledges and agrees that any risk, liability, damage or loss
caused by the acceptance of Substrate from a third-party supplier rests solely
with Microgy and its Affiliates.

3. Amendment of Section 6.

Section 6 of the Agreement is hereby amended by adding the following additional
provision:

(d) In the event this Agreement is terminated by either Party prior to the
expiration of the initial 10-year term (or any subsequent 5-) ear renewal term),
then for a period equal to the then unexpired term:

 

  1. Microgy will not operate a grease trap waste disposal operation of any kind
in Texas beyond the Biogas Facility operations currently contemplated by the
Agreement, notwithstanding; the scope of any Type 5 permit issued to Microgy for
its Biogas Facilities. If Microgy violates the covenants in this Section 6(d),
then LESC will have the right to obtain a permanent injunction against Microgy
for any such violation; and



--------------------------------------------------------------------------------

  2. Provided that the termination was not due to LESC having engaged in an act
of fraud or gross negligence or the institution of bankruptcy proceedings in
which LESC is the debtor, LESC shall have the exclusive right to supply Grease
Trap Waste [**********************] to the extent that it is required by Microgy
at one or more of the Texas Biogas Facilities. This right shall not be construed
to limit Microgy’s right to secure other forms of Substrate at the Facility from
third parties or to stop accepting grease trap waste entirely. LESC can agree to
allow Microgy to accept grease trap waste from third parties if LESC
substantially fails to perform.

4. Amendment of Section 9(i).

Section 9(i) of the Agreement is amended by adding the following additional
sentence at the end:

In addition, Microgy (or an Affiliate to which Microgy has assigned its rights
and obligations per the foregoing) may collaterally assign its rights under this
Agreement in connection with the third-party financing of any one or more Biogas
Facilities.

5. No Other Amendment. Except as expressly modified hereby, the Agreement
remains in full force and effect and has not otherwise been modified or am
ended.

6. Application of Other Provisions. The provisions of Section 9 of the Agreement
(inclusive of the amendment provided herein) are incorporated herein by this
reference and made expressly applicable to this Amendment as though they were
set out in full herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Microgy and LESC have executed this Amendment as of the date
first above written.

 

MICROGY, INC. By:  

/s/ Michael P. Newman

Name:   Michael P. Newman Title:   Director of Plant Operations LIQUID
ENVIRONMENTAL SOLUTIONS CORPORATION By:  

/s/ Richard Lieb

Name:   Richard Lieb Title:   General Counsel/Executive Vice President

 

3